UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1068


In Re:   WILKINS MCNAIR, JR.,

                Petitioner.




                  On Petition for Writ of Mandamus.
             (1:06-cr-00281-CCB-1; 1:09-cr-00320-CCB-1)


Submitted:   March 6, 2014                  Decided:   March 12, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wilkins McNair, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilkins McNair, Jr., petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motions   filed    pursuant    to    28   U.S.C.   § 2255     (2012),    and   his

motion for release on bond.            He seeks an order from this court

directing the district court to act.             Our review of the district

court’s docket reveals that the district court denied relief on

McNair’s § 2255 motions in orders entered on February 18, 2014.

Accordingly,     because    the     district   court    has   recently    decided

McNair’s cases, we deny the mandamus petition as moot.                   We grant

leave to proceed in forma pauperis and grant McNair’s motion to

amend   and    supplement     his    petition.     We    dispense   with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                          2